Citation Nr: 0026381	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  97-32 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for skin lesions of the 
neck.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active naval service from July 1944 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for skin lesions 
of the neck.

The Board remanded the case to the RO for additional 
development in November 1998.  The Board is satisfied that 
the requested development has been accomplished.


FINDING OF FACT

There no competent evidence of record to relate the presence 
of any current skin disorder of the neck to service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for skin 
lesions of the neck is not well grounded. 38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has skin lesions on his neck as 
a result of his active naval service.  He claims that he 
obtained the lesions from prisoners of war whom he took out 
of Tokyo during World War II.

The threshold question in any claim for service connection is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is one which is plausible.  If the 
veteran has not presented a well-grounded claim, the claim 
must fail and there is no further duty to assist in the 
development of the claim. 38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  A well-grounded 
claim requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible. 38 U.S.C.A. § 5107(a), Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Also, in order for a 
claim to be well-grounded, there must be competent evidence 
of a current disability (medical diagnosis), of incidence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 5107(a), Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Board notes that the claim was not well- grounded at the 
time of the Board's remand in November 1998, but that due 
process required a remand to fulfill the duty to assist in 
obtaining service medical records in constructive possession 
of the VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Here, the only service medical records available are a July 
1944 enlistment examination and a dental record, which were 
apparently associated with the claims folder in April 1997.  
The record reflects that the RO made a request to the 
National Personnel Record Center (NPRC), but it was unclear 
as to specifically what records the RO requested.  In April 
1997, the RO received records from the NPRC, but there was no 
indication as to how many records were received.  The Board's 
November 1998 remand ordered another search for service 
medical records.  In April 1999, the RO contacted the service 
department to check and see whether any additional service 
medical records (SMR's) were available, and the case was 
noted to be a BVA remand.  In June 1999, a response was 
submitted certifying that all service medical records were 
sent on April 10, 1997.  A handwritten notation on another 
April 1999 inquiry sheet also stated "all meds sent 4/97, 
per response," and was dated May 24, 2000.  

Since VA has been unable to obtain the veteran's service 
medical records besides the enlistment examination and dental 
record, it has a heightened duty to explain its findings and 
conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board's analysis of this veteran's claim is undertaken with 
this duty in mind.

The RO contacted the veteran to request the names and 
addresses of additional medical care providers, and to 
clarify whether Elsmere Hospital was a separate entity from 
the Wilmington VA medical center.  The veteran did not 
indicate that Elsmere was a separate entity, but did provide 
names of medical providers whose available records were 
obtained by the RO.  Records have been obtained from Memorial 
hospital that date from 1970 to 1998, and include the names 
of a Dr. Stevenson and Dr. Walsh, who were named by the 
veteran as treating him.

The earliest evidence of skin problems on his neck appears in 
private medical records from April 1971, when he was treated 
at the Memorial Hospital for 2 lesions on the neck, duration, 
2 years.  The lesions were excised in April 1971 and 
diagnosed as multiple carcinoma back of neck.  The pathology 
report from April 1971 diagnosed keratoscanthora with focal 
severe epidermal dysplasia and hypertrophic actinic 
keratosis.  In July 1972, he was treated for skin problems 
that included a pruritic lesion on the left posterior neck 
that had been present for two months, with the history of 
lesion removal from the neck area a year earlier, and it was 
noted that pathology had not shown malignancy.  A neck lesion 
problem was also noted in a handwritten treatment record from 
February 1973 and again in April 1998.  

VA treatment records from Wilmington Delaware noted that no 
records were dated from 1949.  Treatment for a skin 
excoriation on the back of the neck was noted between August 
and December of 1988.  A May 1989 record of an incisional 
biopsy of a mass on the right neck diagnosed findings of 
nodule right neck, probably originally lymph node, showing 
fibrosis, necrosis and chronic inflammation.  The pathology 
report was significant for noting that they were unable to 
suggest a specific etiology for the inflammatory process.  
Special stains for organisms were also negative.  In January 
1991 he was seen for skin problems on the neck area, assessed 
as sebaceous hyperplasia, probable tinea corporis infection, 
rule out SCC (squamous cell carcinoma) vs. 
factitial/traumatic ulcers of the neck.  In February 1991, he 
was repeatedly seen for ulcers on the neck, and he was noted 
to pick at the lesions.  In February 1992, his factitial 
ulcers were said to be improved and he had a crusted patch of 
skin on the posterior neck.  In March 1993, he was assessed 
with a chronic neck rash.  In March 1995, he was noted to 
have a firm subcutaneous lesion on the neck.  

The veteran testified in March 1998 at an RO hearing.  He 
asserted that he first noticed lesions on his neck when he 
first got out of service.  He testified that they initially 
looked like small pimples but grew gradually over time, and 
were treated by a dermatologist in Easton.  He testified that 
he subsequently had two excised by Dr. Walsh.  He testified 
that while in service he carried out prisoners of war from 
Japan and expressed his belief that he may have caught a skin 
disease from them, although he acknowledged that there was no 
medical opinion of record to confirm this.  He testified that 
he first saw a private dermatologist Dr. Stevenson in 1946 
right after he got out of service.  

In January 1999, the veteran underwent a VA examination which 
included examination of the skin on his neck.  He was noted 
to have a 24.5 cm scar from his neck to below the xiphoid 
process.  On the back of his neck, he had a dry flaky patch 
that he said had been present since he was in the service and 
came home with it.  It was approximately 9 cm long and 7 cm 
deep and was pink skin with scaling.  No one has been able to 
determine the cause of it.  The examiner gave an apparently 
erroneous statement that the veteran had it since he was a 
POW in 1945.  The Board notes that the veteran has never 
asserted nor does the evidence show that he himself was a 
POW.  The lesion was noted to have been addressed by 
dermatology in the past and no one has been able to 
differentiate the etiology.  

On review of the record, the claim for service connection for 
skin lesions of the neck remains not well grounded, even 
following development as required by the Board's remand of 
November 1998.  There is no evidence of complaints of or 
treatment for skin lesions in service and there is no nexus 
evidence, i.e., no medical evidence showing that a current 
skin lesion disability of the neck is related to any event in 
service.  

While there is ample medical evidence of a current skin 
disorder of the neck, which has been present since 
approximately 1971, there remains no competent evidence that 
this skin disorder began inservice, nor is there evidence 
showing a nexus between his skin disorder and service.  The 
available medical evidence of record in fact specifically 
states that the etiology of this skin disorder cannot be 
determined.

The only evidence linking the claimed condition to the 
veteran's period of service consists of his current 
statements and his hearing testimony asserting that he caught 
a skin disease from handling POW's.  Evidentiary assertions 
by the veteran must be accepted as true for the purpose of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993).  
Even accepting his statements as true, he cannot meet his 
initial burden under 38 U.S.C.A. § 5107(a) by simply 
presenting his own opinion.  The veteran is a layperson and 
he has not shown himself to have the medical expertise to 
render a probative opinion as to medical causation. See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Without any competent (medical) evidence showing inservice 
incurrence or of a relationship between any current skin 
disorder of the neck and service, the claim is not well 
grounded and must be denied. 




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for skin lesions of the neck is denied.



		
	JAMES W. ENGLE
	Acting Veterans Law Judge



 
- 7 -


- 6 -


